Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Claim Objections
Claims 1-3 are objected to because of the following informalities: superfluous punctuation, as included in, but not limited to, the following example in claim 1: 
    PNG
    media_image1.png
    119
    762
    media_image1.png
    Greyscale
 and
    PNG
    media_image2.png
    93
    521
    media_image2.png
    Greyscale
.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 is rejected as being vague and indefinite when it recites “X1 and X2, when a bonding hand with S1 and S2“ is expressed as the leftmost bond” (emphasis added); the scope of the protection sought by each of the phrases “when a bonding hand” and “the leftmost bond” is not clear. Amended claim 1 fails to particularly point out and distinctly claim the substituents X1 and X2 
Amended claim 1 is rejected as being vague and indefinite when it recites, in the description of the substituents X1 and X2, “(provided that each P-(S-X)- bond does not include -O-O-)” (emphasis added) in line 12, ; the scope of the protection sought, especially by “P-(S-X)- bond” is not clear, since formula (1) contains the substituents X1, X2, S1 and S2, and not “S” or “X”. It is unclear whether applicants’ intended to recite a proviso that each of S1-X1 in P-S1-X1, and each of X2-S2 in X2-S2-P are selected such that no two oxygen atoms are adjacent to each other, i.e., in each of P-S1-X1 and X2-S2-P, neither pair of S1-X1 or X2-S2 are simultaneously “O”. Amended 1 claim fails to particularly point out and distinctly claim the substituents X1 and X2 in the polymerizable compound of formula (1) in the claimed liquid crystal composition.
Amended claim 1 is rejected as being vague and indefinite when it recites, in the description of the substituent Z1, “each P-(S-X)- bond does not include -O-O-)” (emphasis added) in line 19; the scope of the protection sought, especially by “P-(S-X)- bond” is not clear, since the substituent Z1 is not directly linked to either X1 or X2, and also since formula (1) contains the substituents X1, X2, S1 and S2 and not “S” or “X”. Amended 1 claim fails to particularly point out and distinctly claim the substituent Z1 in the polymerizable compound of formula (1) in the claimed liquid crystal composition.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanabe et al. (WO2018/105726A1). 
Examiner note: U.S. Patent Application Publication No. 2020/0183203 is the English language equivalent; for discussion purposes, reference to page numbers, etc. is made to the English language equivalent.
Tanabe et al. discloses a liquid crystal composition, and the corresponding use thereof said liquid crystal composition in a reverse mode light-scattering liquid crystal device, characterized in that said liquid crystal composition comprises a combination of components as presently claimed, i.e., a first component being a polymerizable compound inclusive of the compound of the present formula (1), as generally represented therein by 
    PNG
    media_image3.png
    115
    778
    media_image3.png
    Greyscale
[0085; page 9] and more specifically compounds (7-1) through (7-31) [0093; p. 12+], with a second component being a compound having a negative dielectric anisotropy and inclusive of the compound of the present formula (N-1), as generally represented 
    PNG
    media_image4.png
    143
    425
    media_image4.png
    Greyscale
 [0114; page 20] and more specifically compounds (4-1) through (4-22) [0119; p.21+]. Multiple Examples (see those beginning on page 35) expressly illustrate the aforementioned combination of component compounds. 

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujisawa et al. (Japanese Patent No. JP 2016-206445).
Fujisawa et al. discloses a liquid crystal composition, and the corresponding use thereof said liquid crystal composition in a liquid crystal device, characterized in that said liquid crystal composition comprises a combination of components as presently claimed, i.e., a first component being a polymerizable compound inclusive of the compound of the present formula (1), as represented therein by 
    PNG
    media_image5.png
    87
    791
    media_image5.png
    Greyscale
(page 42), a second component compound having a negative dielectric anisotropy and inclusive of the compound of the present formula (N-1), as represented therein by 
    PNG
    media_image6.png
    141
    712
    media_image6.png
    Greyscale
(page 23), and third component compound inclusive of the compound of the present formula 
    PNG
    media_image7.png
    756
    821
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    164
    754
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    835
    786
    media_image9.png
    Greyscale
 Multiple Examples (see those beginning on page 97-98) expressly illustrate the aforementioned combination of component compounds.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722